Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 3, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The evidence established that claimant was repeatedly instructed by his superiors not to attend a meeting with a client of the employer in Finland concerning a lawsuit against the client. Although he admitted he was so told, claimant argued that in deciding to go he was acting in his employer’s best interest. However, the record shows that the instructions were reasonable and the conclusion that claimant’s actions in disobeying the employer constituted misconduct sufficient to warrant his dismissal is supported by substantial evidence (see, Matter of Boulware [Ross], 47 NY2d 928).
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.